Case 2:19-cv-04699-MHB Document 1-1 Filed 07/11/19 Page 1 of 18

EXHIBIT A
Case 2:19-cv-04699-MHB meter Filed 07/11/19 Page 2 of 18

 

[] Phoenix Law Enforcement
Association (/2s=)

Phoenix Law Enforcement Association (https://azplea.com) > PLEA News (https://azplea.com/plea-news/) > Another “Command”
Performance

Another “Command” Performance

Charles Consolian
Commander

 

On Tuesday November 9th, PLEA reported on an incident where 400 precinct commander James Gallagher intentionally violated the MOU by
telling an officer they couldn't work out on their lunch break as specifically allowed for and enumerated in the contract.

If this wasn’t bad enough, yet another incident involving command level stupidity has reared its ugly head. At the end of November 2018, two
officers while working light duty behind the desk at Cactus Park precinct encountered Commander Charles Consolian who was working the
position of Duty Commander. Calls for service were slow and the Commander remarked that he would have to find more things for them to
do. This comment elicited a look of surprise from the officers. The Commander then adopted what was described as an aggressive posture
and stated “do you have a mother-fucking problem?”

This comment by the Commander understandably shocked and caught both officers by surprise. He then looked at one of them and stated:
“It looks like you are giving me fucking attitude.”

The officer to who the comments were directed saw this as completely unacceptable and unprofessional conduct. He brought it to the
attention to his Sgt. and Lt. who rather than seeing the obvious misconduct on the part of their boss, elected to circle the wagons by giving the
following advice:

1. Reporting the misconduct could “open doors you might not be able to close.”
2. Reporting could be a “Pandora's Box and we wouldn't know where it wouldn't end up.”

3. “I don't want to sway your opinion but from a professional standpoint, talking to the Commander is your best option.”

The involved officer contacted PLEA and ultimately elected to file a complaint. On December 1, the day after the complaint was filed, the
officer was told by his Sgt. that he had been “randomly selected” to have his Taser’s entire history downloaded for inspection. Not only did
this “random” inspection consist of a data download but recording all the external characteristics of the Taser to include removing and
photographing the individual captritges y G¥PSICSAMES SB COMRaT'E See" eiRa WIUETLePY BARNS Balad for retaliation,

Phone calls were made and the “random inspection” magically went away.

Imagine for a moment, a scenario where an officer interacting with a citizen engaged in the same conduct eliciting a complaint. Does anyone
for amoment think that investigators would tell the citizen “Well, | don't know, this could open doors you might not be able to close, this could
be a Pandora's Box and we wouldn't know where it would end up.” And, “I don't want to sway your opinion, but hashing this out between you
and the involved officer is probably your best recourse"? Of course not. The scenario just laid out would be vigorously investigated, and any
officer, at a minimum, would be sustained on an unprofessional conduct violation. Yet, when a high level PD manager commits the violation it
seems it is somehow OK to engage in what many would clearly see as intimidation tactics to discourage the involved officers from pursuing
the matter any further.

When it comes to managerial misconduct, the Phoenix PD way is to circle the wagons, deny, deflect, obfuscate and otherwise engage in what
any logical person would see as intimidation tactics to discourage officers from reporting the misconduct. We have been told that PSB is
looking into the matter.

In an effort to give PSB an assist we will cite the relevant Operations Order related to Commander Consolian’s his conduct. Ops 3.18
Addendum A Section 3.4. enumerates those violations punishable by written reprimand. subsection 7 covers unprofessional conduct and and
sub-section d. of sub-section 7 lists as a policy violation: verbal abuse/confrontation towards another employee.

In what can only be seen as a very weak attempt at damage control, Commander Consolian sent out a precinct wide e-mail on December 6,
2018 that, in part, tells everyone to be “Cognizant of the language used and discussions had at the front desk and through the entire precinct
for that matter.” Who could he have possibly been talking about?

Charlie could have saved a lot of time by simply looking in the mirror and sending the e-mail to himself. Click Here

We will be watching to see how this turns out and will keep you posted.

 

Username or Email Address | |

 

 

Password |

#7) Remember Me

Log In |

Forgot Password? (/wp-login.php?action=lostpassword)

Training & Classes
Case 2:19-cv-04699-MHB Document 1-1 Filed 07/11/19 Page 4 of 18

EXHIBIT B
Case 2:19-cv-04699-MHB Document 1-1 Filed 07/11/19 Page 5 of 18

U.S. EQUAL EMPLOYMENT OPPO RTUNITY COMMISSION

 

    

Phoenix District Office
. 3300 N. Central Avenue, Suile 690
Phoenix, AZ 83012-2504
(602) 640-5000
TTY (602) 640-3072
FAX (602) 640-5071
Charge No. 540-2010-00685
Jeffrey Charging Party
Phoenix Police Department Respondent

620 W. Washington Street
Phoenix, AZ 85003

DETERMINATION
| issue the following determination on the merits of this charge.

Respondent is an employer within the meaning of Title VII of the Civil Rights Act of 1964,
as amended, (Title VII). Timeliness and all other requirements for coverage have been
met.

Charging Party alleged discrimination based on sex, male, and retaliation. Charging
Party alleged he was continuously subjected to unwanted and unwelcome harassment
and comments of a sexual nature. Charging Party alleged he complained to his
supervisor, but the harassment and comments continued. Charging Party: alleged that
after he complained, he was transferred out of his unit (Mount Unit),

| have considered all the evidence obtained during the investigation and find that there
is reasonable cause to believe that there is a violation of Title VIL in that Respondent:
subjected Charging Party to a hostile and sexually tainted work environment. Charging
Party complained about the conduct but Respondent failed to take immediate and
appropriate ‘corrective action and. instead retaliated against Charging Party by
transferring him out of his unit. %

‘This determination is final. When the Commission finds that violations have occurred, it
attempis to eliminate the alleged unlawful practices by informal methods of conciliation.
Therefore, | Invite the parties to join with the Commission in reaching a just resolution of
this matter. Disclosure of information obtained by the Commission during the
conciliation process will be made only in accordance with the coniidentiality provisions
of Title VIl and Commission Regulations.

If the Respondent wishes to accept this invitation to participate in conciliation efforts, it
. may do so at this time by proposing terms for a conciliation agreement. Those terms
.._ “should be provided to the Commission representative, Jose Effic, at (602) 640-5002
-.. within 14 days of the date of this determination. The remedies for violations of the

. statutes we enforce are designed to make the identified victims whole, and to provide

 
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 6 of 18

corrective and preventative relief. These remedies may include, as appropriate, an
agreement by the Respondent not to engage in unlawful employment practices,
placement of identified victims in positions they would have held but for discriminatory

actions, back pay, restoration of lost benefits, injunctive relief, compensatory and/or
punitive damages, and notice to employees of the violation(s) and the resolution of the

charge.

Should the Respondent have further questions regarding the conciliation process. or the
conciliation terms it would like to propose, we encourage it to contact the assigned
Commission representative. Should there be no response from the Respondent within
14 days, we may conclude that further conciliation efforts in this matter would be futile
or non-productive,

On behalf of the Commission:

sep 09 1M _—_—

Date Rayford O. livin \
District Director
Case 2:19-cv-04699-MHB Document 1-1 Filed 07/11/19 Page 7 of 18

EXHIBIT C
Case 2:19-cv-04699-MHB Document 1-1 Filed 07/11/19 Page 8 of 18

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

 

Phoenix District Office
3300 N. Central Avenue, Suite 690
Phoenix, AZ 85012-2504
(602) 640-5000
TTY (602) 640-5072
FAX (602) 640-5071
Charge No. 540-2012-03291
Candice Wilson Charging Party
Phoenix Police Department . Respondent
251 W. Washington, 7" Floor
Phoenix , AZ 85003
DETERMINATION

Tissue the following determination on the merits of this charge.

Respondent is an employer within the meaning of Title VII of the Civil Rights Act of 1964,
Timeliness and all other requirements for coverage have been met,

Charging Party alleged she complained about sexual harassment by a sergeant in her unit and
was subsequently ostracized by other co-workers. Charging Party alleged she was ignored and
co-workers refused to assist her with any job related duties that required teams of two. Charging

Party alleged in July 2012, she was informed a Lieutenant was attempting to discipline her and
transfer her out of the Robbery Unit without cause.

I have considered all the evidence obtained during the investigation and find that there is
reasonable cause to believe there is a violation of Title VIL when Respondent subjected Charging

Party to a hostile work environment in retaliation for her filing an internal sexual harassment
complaint.

The Commission makes no finding regarding any other allegations made in the charge.

This determination is final. When the Commission finds that violations have occurred, it
attempts to eliminate the alleged unlawful practices by informal methods of conciliation.
Therefore, I invite the parties to join with the Commission in reaching a just resolution of this
matter. Disclosure of information obtained by the Commission during the conciliation process
will be made only in accordance with the confidentiality provisions of Title VII of the Civil
Rights Act of 1964 and Commission Regulations.

WilsonC000005
Case 2:19-cv-04699-MHB Document 1-1 Filed 07/11/19 Page 9 of 18

Determination
Charge.no.: §40-2012-03291

This determination does not conclude the processing of this charge. The Commission will begin
conciliation efforts to resolve all matters where there is reason to believe that violations have

occurred. A Commission representative will contact each party in the near future to begin
conciliation.

On behalf of the Commission:

SEP 0 4 2015

Date Rayford O. Irvin
District Director

ape Uy. diuin
Zi
1

 

 

WilsonC000006
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 10 of 18

EXHIBIT D
Case.2:19-cv-04699-MHB. Document1-1 Filed 07/11/19 Page 11 of 18

 

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Phoenix District Office
3300 N. Central Avenue, Suite 690
Phoenix, AZ 85012-2504
(866) 866-8075
TTY (602) 640-5072
FAX (602) 640-5071

 

Charge No.: 540-2013-00578

Jeffrey Green Charging Party
City of Phoenix Respondent

620 W. Washington
Phoenix, AZ 85003

DETERMINATION
I issue the following determination on the merits of this charge.

Respondent is an employer within the meaning of the Title VII of the Civil Rights Act of 1964, as
amended, (Title VII). Timeliness and all other requirements for coverage have been met.

Charging Party alleged a female officer he supervised reported to him that she was sexually harassed by a
fellow officer while at an off duty event. Charging Party alleged he assisted this officer with filing a
formal EO complaint. Charging Party alleged a few months after filing the complaint his direct supervisor
told him that they needed to get rid of this female officer because of her complaint against another officer.
Charging Party alleged a few weeks later, two subordinate officers accused the female officer of posting
inappropriate messages on their Facebook pages. Charging Party alleged he conducted a preliminary
investigation into the matter and thought it was trivial and unfounded. Charging Party alleged his direct
supervisor ordered him to discipline the female officer; however he questioned this action and believed it
to be retaliatory. Charging Party alleged his direct supervisor accused him of being insubordinate, placed
him on administrative leave, and subjected him to a fitness for duty evaluation.

I have considered all the evidence obtained during the investigation and find that there is reasonable cause
to believe that Respondent violated Title VII when it placed Charging on administrative leave, and
required him to undergo a fitness for duty examination in retaliation for his participation in a protected
activity and opposition to actions he believed to be discriminatory.

This determination does not conclude the processing of this charge. The Commission will begin
conciliation efforts to resolve all matters where there is reason to believe that violations have occurred.
The confidentiality provisions of Title VII and Commission Regulations apply to information obtained
during conciliation. A Commission representative will contact each party in the near future to begin
conciliation.

On behalf of the Commission:

 

SEP 6 4 2016 — Koyocak Gl. dhuia.
Date Rayford @& Irvin

District Director
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 12 of 18

EXHIBIT E
Case 2:19-cv-04699-MHB Document 1-1 Filed 07/11/19 Page 13 of 18
Case 2:16-cv-00172-JZB Document 1-1 Filed 01/25/16 Page 9 of 12

U.S, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Phoenix District Office
3300 N. Central Avenue, Suite 690
Phoenix, AZ 85012-2504
(602) 640-5000
TTY (602) 640-5072
FAX (602) 640-071

 

Charge No. 540-2013-00625

ay Milbourn

City of Phoenix Police Department Respondent
2075 East Maryland Avenue
Phoenix, AZ 85016

Charging Party

    

DETERMINATION

Tissue the following determination on the merits of this charge.

Respondent is an employer within the meaning of Title VII of the Civil Rights Act of 1964.
Timeliness and all other requirements for coverage have been met.

Charging Party alleged that her supervisor retaliated against her for filing a gender based EEO
complaint by issuing her a Notice of Investigation, denying her job-relate training and issuing
her poor job performance reviews. Charging Party alleged that she complained about her
supervisor's retaliatory actions to her Commander and received no response.

I have considered all the evidence obtained during the investigation and find that there is
reasonable cause to believe Respondent violated Title VII of the Civil Rights Act of 1964 when
it retaliated against Charging Party for engaging in a protected activity by subjecting her to
disciplinary action, denying her training and giving her poor job performance reviews.

This determination is final. When the Commission finds that violations have occurred, it
attempts to eliminate the alleged unlawful practices by informal methods of conciliation.
Therefore, I invite the parties to join with the Commission in reaching a just resolution of this
matter. Disclosure of information obtained by the Commission during the conciliation process
will be made only in accordance with the confidentiality provisions of Title VII of the Civil
Rights Act of 1964 and Commission Regulations.

This determination does not conclude the processing of this charge. The Commission will begin
conciliation efforts to resolve all matters where there is reason to believe that violations have

 
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 14 of 18
Case 2:16-cv-00172-JZB Document1-1 Filed 01/25/16 Page 10 of 12

Determination
Charge no.: $40-2014-01225

occurred. A Commission representative will contact each party in the near future to begin
conciliation.

On behalf of the Commission:

APR 29 2015 Cada Beterehe

Date Rayford O. Irvin
District Director for
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 15 of 18

EXHIBIT F
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 16 of 18

 

CHARGE OF DISCRIMINATION page of1 AGENCY] {CHARGE NUMBER
This form is affected by the Privacy Act of 1974; See Privacy Act Statement before completing this form. OEEOC |3sn-2o19-60525"

 

 

_ Arizona Attorney-General’s Office, Civil Rights Division and EEOC

—— State or Local Agency, ifany

 

NAME (Indicate Mr., Ms., Mrs.)

Ms. Angelique Briggs AUG 3 2018

HOME TELEPHONE NO. (Include Area Code) ‘

 

STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH

CIVIL RIGHTS DMISION

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICE SHIP COMMITTEE, STATE

OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME. (If more than one, list below.)

 

 

 

 

NAME NUMBER OF EMPLOYEES/MEMBERS TELEPHONE NUMBER (Include Area Code)
City of Phoenix Police Department c/o PEOD Cat. D 602-262-7716

STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY

251 Washington Street #7 Phoenix, Arizona 85003 Maricopa County

CAUSE OF DISCRIMINATION BASED ON (Check appropriate box{es)) DATE DISCRIMINATION TOOK PLACE
(] RACE [1] COLOR SEX [J] RELIGION []NATIONALORIGIN [] AGE | 24RLIEST (ADEWEPA LATEST(ALL)

LIRETALIATION [DISABILITY [JGENETICTESTRESULTS [] OTHER (Specify)

05/16/2018 06/02/2018
CJ Continuing Action

 

 

EXPLAIN THE PARTICULARS OF WHAT TOOK PLACE (ffadditional space is needed, attach extra sheet(s):

L
IL,

I.

PERSONAL HARM: I was subjected to a hostile work environment and my transfer was delayed.
RESPONDENTS REASON FOR ADVERSE ACTION: None.

DISCRIMINATION STATEMENT: I believe Respondent discriminated against me because of my sex,
female (pregnancy), in violation of the Arizona Civil Rights Act, as amended, and Title VII of the Civil
Rights Act of 1964, as amended. The particulars are:

 

On or about March 16, 2007, I began my employment with Respondent as a Police Officer. My work
performance was always at least satisfactory.

On March 20, 2018, I requested a transfer from 91B to 91A because 91A offered a more favorable
schedule. I was later informed that this transfer was approved and would be effective May 21, 2018. In
May 2018, I discovered that I was pregnant and informed a couple of officers of my pregnancy.

On May 16, 2018, I became aware that Sgt. Bradley had asked Sgt. Sund how he could “go around” my
transfer request, stating, “I don’t want a pregnant female on my squad.” On May 24, 2018, I was advised
by Sgt. Sund that I would not be transferring to 91A because a more senior officer had requested to
transfer to this squad. [ am aware that there were two vacancies on 91A at this time and as of May 17,
2018, I was the only officer who had requested a transfer to 91A. I then contacted Phoenix Law
Enforcement Association (PLEA) because I believed Sgt. Bradley, Sgt. Sund, and Commander Consolian
had sabotaged my transfer because of my pregnancy, My PLEA representative, Santos Robles, contacted
Commander Consolian and told him he needed to make things “right.” On May 25, 2018, I was contacted
by Sgt. Sund and advised I would be transferring to 91A, effective May 28, 2018. On June 1, 2018, I filed

a complaint with the City of Phoenix Equal Opportunity Department (PEOD) as a result of the
discriminatory comments and attempt to sabotage my transfer. The following day, on June 2, 2018, I

suffered a miscarriage, which I believe was due to the stress Respondent had caused me.

I believe and therefore allege that Respondent discriminated against me because of my sex, Female
(pregnancy).

 

 

 

I want this charge filed with both the EEOC and the state or local agency, | Signature of Complainant and Date:

if any. I will advise the agencies if I change my address or telephone .
number and I will cooperate fully with them in the processing of my Bo 3 / s
complaint in accordance with their procedures. :

| swear or affirm that | have read the above charge and thatitis true to the | SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
best of my knowledge, information, and belief. (Month, Day, Year)

 

 

Whitin Freods 8/3/18

 

#7216037/Briggs/AME

 
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 17 of 18

EXHIBIT G
Case 2:19-cv-04699-MHB Document1-1 Filed 07/11/19 Page 18 of 18

 

OFFICE OF THE ARIZONA ATTORNEY GENERAL

 

CIVIL LITIGATION DIVISION ieee BROWDER
DIVISION OF CIVIL RIGHTS SECTION NGELINA NGUYEN
MARK BRNOVICH
ATTORNEY GENERAL CHIEF COUNSEL
NOTICE OF RIGHT TO SUE
Angelique Briggs V. City of Phoenix Police Department
CRD No.:  P18-0260 EEOC No.: 35A-2018-00525

On 8/3/2018, you filed a charge with the Division of Civil Rights Section alleging
employment discrimination. Arizona law provides that you may bring a civil action in
Superior Court of the county where the alleged discriminatory action took place. Should
you decide to file a civil action, you must do so within 90 days of the date you receive this
Notice or within one year of the date you filed the charge, whichever comes first. A.R.S.
41-1481(D.)

This Notice of Right to Sue letter is being issued because:
the Division of the Civil Rights Section has not completed the processing of your
charge(s), but there are approximately 90 days left before the expiration of the one year

deadline for filing a civil action in Superior Court.

If you have any questions concerning this notice, please contact us at 602-542-5263 or toll
free at 1-877-491-5742. If you need legal assistance, you should seck the advice of an
attorney.

A>

Stephen-Seott, Compliance Manager

Sent by regular mail this 30th day of April 2019

 

 

Ce: City of Phoenix Police Department
#4505184
2005 NORTH CENTRAL AVENUE, PHOENIX, AZ 85004 e 602.542.5263

400 West Concress, SOUTH BUILDING, SuITE S-215, TUCSON, AZ 85701 © 520.628.6500
WWW.AZAG.GOV
